 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of July 29, 2011 and by
and between Bing Mei, an individual (“Executive”), and Skystar
Bio-Pharmaceutical Company, a Nevada corporation having its principal office at
Room 10601, Jiezuo Plaza, No. 4, Fenghui Road South, Gaoxin District, Xian
Province, People’s Republic of China (the “Company”).
 
WHEREAS, the Company desires to employ Executive as its Chief Financial Officer
on the terms and conditions as set forth hereinafter, and Executive desires to
be so employed;


NOW, THEREFORE, IN CONSIDERATION of the foregoing facts, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
parties hereby agree as follows:


1.           Employment, Duties and Acceptance.
 
1.1            Effective as of the date of this Agreement, the Company hereby
agrees to employ Executive as its Chief Financial Officer, and Executive hereby
accepts such employment on the terms and conditions contained in this
Agreement.  During the term of this Agreement, Executive shall make himself
available to the Company and to any of its subsidiaries or affiliates as
directed to pursue the business of the Company, subject to the supervision and
direction of the Board of Directors of the Company.
 
1.2            The Board may assign Executive such general management and
supervisory responsibilities and executive duties for the Company as are
appropriate and commensurate with Executive’s position as Chief Financial
Officer of the Company.
 
1.3           Executive accepts such employment and agrees to devote all of his
business time, energies and attention to the performance of his duties hereunder
and as an executive officer of the Company, except that Executive may
simultaneously devote his business time for the operating of Bing Mei, CPA.
 
2.           Compensation and Benefits.
 
2.1            The Company shall pay to Executive a salary at an annual base
rate of $110,000 for the term hereof.  During Executive’s employment, salary
will be paid monthly.
 
2.2            The Company shall issue to Executive an aggregate 8,000 shares of
its common stock, 4,000 shares of which shall be issuable on the 6 month
anniversary hereof and the remainder 4,000 shares of which shall be issuable on
the 12 month anniversary hereof.        


2.3            During Executive’s employment under this Agreement, the Company
shall include Executive as an insured under an officers and directors insurance
policy with coverage not to exceed $1,000,000.
 
2.4            The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive during Executive’s employment hereunder to the
extent in compliance with the Company’s business expense reimbursement policies
in effect from time to time and upon presentation by Executive of such
documentation and records as the Company shall from time to time require,
provided that any expense in excess of $500.00 shall require the prior written
approval of the Company.
  
 
 

--------------------------------------------------------------------------------

 
 
3.           Term and Termination.
 
3.1            The term of this Agreement commences as of the consummation of
the Agreement and shall continue for one (1) year unless sooner terminated as
herein provided.
 
3.2            If Executive dies during the term of this Agreement, this
Agreement shall thereupon terminate, except that the Company shall pay to the
legal representative of Executive’s estate any accrued and unpaid base salary
due Executive pursuant to Section 2.1 hereof based on the days of service prior
to the death and all amounts owing to Executive at the time of termination,
including for previously accrued but unpaid expense reimbursements.
 
3.3            The Company reserves the right to terminate Executive’s
employment upon ten (10) days written notice if, for a continuous or accumulated
period of forty-five (45) days during the one year term of this Agreement,
Executive is prevented from discharging his duties under this Agreement due to
any physical or mental disability.  With the exception of the covenants included
in Section 4 below, upon such termination, the obligations of Executive and
Company under this Agreement shall immediately cease.  In the event of a
termination pursuant to this section, Executive shall be entitled to receive any
accrued and unpaid amounts earned pursuant to Section 2.1 hereof based on the
days of service prior to the death and all amounts owing to Executive at the
time of termination, including for previously accrued but unpaid expense
reimbursements.
 
3.4            The Company reserves the right to declare Executive in default of
this Agreement if Executive willfully breaches or habitually neglects the duties
which he is required to perform under the terms of this Agreement, or if
Executive commits such acts of dishonesty, fraud, misrepresentation, gross
negligence or willful misconduct as would prevent the effective performance of
his duties or which results in material harm to the Company or its
business.  The Company may terminate this Agreement for cause by giving written
notice of termination to Executive.  With the exception of the covenants
included in Section 4 below, upon the date of delivery of the written notice of
such termination, the obligations of Executive and the Company under this
Agreement shall immediately cease.  Such termination shall be without prejudice
to any other remedy to which the Company may be entitled either at law, in
equity, or under this Agreement.  In the event of a termination pursuant to this
section, Executive shall be entitled to receive any accrued and unpaid amounts
earned pursuant to Section 2.1 hereof.  The Company shall also pay to Executive
all amounts owing to Executive at the time of termination, including for
previously accrued but unpaid expense reimbursements. 
 
3.5            Executive’s employment may be terminated at any time by Executive
upon not less than thirty (30) days written notice by Executive to the
Board.  With the exception of the covenants included in section 4 below, upon
such termination the obligations of Executive and the Company under this
Agreement shall immediately cease.  In the event of a termination pursuant to
this section, Executive shall be entitled to receive any accrued and unpaid
amounts earned pursuant to Section 2.1 hereof.  The Company shall also pay to
Executive all amounts owing to Executive at the time of termination, including
for previously accrued but unpaid expense reimbursements.


 
 

--------------------------------------------------------------------------------

 
3.6            Company may terminate Executive’s employment upon not less than
thirty (30) days written notice by Company to Executive.  With the exception of
the covenants included in section 4 below, upon such termination the obligations
of Executive and the Company under this Agreement shall immediately cease.  In
the event of a termination pursuant to this section, Executive shall be entitled
to receive any accrued and unpaid amounts earned pursuant to Section 2.1 hereof
based on the days of service prior to the termination and all amounts owing to
Executive at the time of termination, including for previously accrued but
unpaid expense reimbursements.


3.7            In the event of termination of Executive’s employment prior to
the expiration of this Agreement, shares of the Company’s common stock owed to
Executive pursuant to Section 2.2 that are unvested as of the termination date
shall expire on the termination date.
 
4.           Protection of Confidential Information; Non-Competition, Corporate
Opportunities.
 
4.1            Executive acknowledges that:
 
(a)               As a result of his employment with the Company, Executive will
obtain secret and confidential information concerning the business of the
Company and its subsidiaries and affiliates (referred to collectively in this
Article 4 as the “Group”), including, without limitation, trade secrets and any
information concerning products, processes, formulas, designs, inventions
(whether or not patentable or registrable under copyright or similar laws, and
whether or not reduced to practice), discoveries, concepts, ideas, improvements,
techniques, methods, research, development and test results, specifications,
data, know-how, software, formats, marketing plans, and analyses, business plans
and analyses, strategies, forecasts, customer and supplier identities,
characteristics and agreement (“Confidential Information”).  In addition,
Executive may become aware of business opportunities that may be beneficial to
the Group including, but not limited, opportunities to acquire or purchase, or,
except for Permitted Competitive Investments, otherwise make equity or debt
investments in, companies primarily involved in a Competitive Business
(“Corporate Opportunities”), while Executive is an employee of Company, whether
in the course of his employment or otherwise, and that such Corporate
Opportunities shall considered to be business opportunities of the Group.
 
(b)              The Group will suffer substantial damage which will be
difficult to compute if, during the period of his employment with the Group or
thereafter, Executive should enter a business competitive with the Group or
divulge Confidential Information.
 
(c)              The provisions of this Agreement are reasonable and necessary
for the protection of the business of the Group.
 
4.2            Executive agrees that he will not at any time, either during the
term of this Agreement or thereafter, divulge to any person or entity any
Confidential Information obtained or learned by him as a result of his
employment with the Group, except (i) in the course of performing his duties
hereunder, (ii) to the extent that any such information is in the public domain
other than as a result of Executive’s breach of any of his obligations
hereunder, (iii) where required to be disclosed by court order, subpoena or
other government process, or (iv) if such disclosure is made without Executive’s
knowing intent to cause material harm to the Group.  If Executive shall be
required to make disclosure pursuant to the provisions of clause (iii) of the
preceding sentence, Executive promptly, but in no event more than 24 hours after
learning of such subpoena, court order, or other government process, shall
notify, by personal delivery or by electronic means, confirmed by mail, the
Company and, at the Company’s expense, Executive shall: (a) take reasonably
necessary and lawful steps required by the Group to defend against the
enforcement of such subpoena, court order or other government process, and (b)
permit the Group to intervene and participate with counsel of its choice in any
proceeding relating to the enforcement thereof.
  
 
 

--------------------------------------------------------------------------------

 
4.3            Upon termination of his employment with the Company, Executive
will promptly deliver to the Group all memoranda, correspondence, notes,
records, reports, manuals, drawings, blue-prints and other documents (and all
copies thereof) relating to the business of the Group and all property
associated therewith, which he may then possess or have under his control
whether prepared by Executive or others.
 
4.4            During the term of this Agreement and terminating three years
after termination of employment, Executive, without the prior written permission
of the Company, shall not for any reason whatsoever, (i) enter into the employ
of or render any services to any person, firm or corporation engaged in any
business which is in competition with the Group’s principal existing business at
the time of termination (“Competitive Business”); (ii) engage in any Competitive
Business as an individual, partner, shareholder, creditor, director, officer,
principal, agent, employee, trustee consultant, advisor or in any other
relationship or capacity; (iii) employ, or have or cause any other person or
entity to employ, any person who was employed by the Group at the time of
termination of Executive’s employment by the Company; or (iv) solicit, interfere
with, or endeavor to entice away from the Group, for the benefit of a
Competitive Business, any of its customers.  Notwithstanding the foregoing, (i)
Executive shall not be precluded from investing and managing the investment of,
his or his family’s assets in the securities of any corporation or other
business entity which is engaged in a Competitive Business if such securities
are traded on a national stock exchange or in the over-the-counter market and if
such investment does not result in his beneficially owning, at any time, more
than 2% of any class of the publicly-traded equity securities of such
Competitive Business (“Permitted Competitive Investment”); and (ii) during the
term of this Agreement and terminating one year after termination of Executive’s
employment (except for investments in a class of securities trading on public
markets), Executive: (a) shall be prohibited from taking for himself personally
any Corporate Opportunities, and (b) shall refer to the Company for
consideration (before any other party) any and all Corporate Opportunities that
arise during the term of this Agreement or for a period of one year
thereafter.  If the Company determines not to exploit any Corporate Opportunity,
the Company shall determine what, if anything, should be done with such
opportunity.  Executive shall not be entitled to any compensation, as a finder
or otherwise, if either the Company or Executive introduces such opportunity to
other persons, it being understood that any such compensation shall be paid to
the Company.
 
4.5           If Executive commits a breach of any of the provisions of Sections
4.2 or 4.4, the Company shall have the right:
 
(a)              to have the provisions of this Agreement specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed by
Executive that the services being rendered hereunder to the Company are of a
special, unique and extraordinary character and that any breach or threatened
breach will cause irreparable injury to the Group and that money damages will
not provide an adequate remedy to the Group; and
 
 
 

--------------------------------------------------------------------------------

 
 
(b)              to require Executive to account for and pay over to the Company
all monetary damages determined by a non-appealable decision by a court of law
to have been suffered by the Group as the result of any actions constituting a
breach of any of the provisions of Section 4.2 or 4.4, and Executive hereby
agrees to account for and pay over such damages to the Company.
 
(c)              to not perform any obligation owed to Executive under this
Agreement, to the fullest extent permitted by law.  Company shall also have the
right, to the fullest extent permitted by law, to adjust any amount due and
owing or to be due and owing to Executive, whether under this Agreement or any
other agreement between Company and Executive in order to satisfy any losses to
the Group as a result of Executive’s breach.
 
4.6           If Executive shall violate any covenant contained in Section 4.4,
the duration of such covenant so violated shall be automatically extended for a
period of time equal to the period of such violation.
 
5.           Miscellaneous Provisions.
 
5.1           All notices provided for in this Agreement shall be in writing,
and shall be deemed to have been duly given when delivered personally to the
party to receive the same, when delivered via overnight courier providing for
next day delivery service (“Overnight Courier”), when transmitted by facsimile
(electronic receipt confirmed), or when mailed first class postage prepaid, by
certified mail, return receipt requested, addressed to the party to receive the
same at his or its address or fax number set forth on the signature page hereof,
or such other address as the party to receive the same shall have specified by
written notice given in the manner provided for in this Section 5.1.  All
notices shall be deemed to have been given: (a) as of the date of personal
delivery, (b) the first business day after delivery via Overnight Courier, (c)
on the electronically confirmed date of receipt during business hours of the
facsimile transmittal (or the following business day if the facsimile is
received after 5:30 p.m. PDT), or (d) three calendar days after the date of
deposit (postage pre-paid) with the U.S. Postal Service if delivered via first
class or certified mail.
 
5.2           In the event of any claims, litigation or other proceedings
arising under this Agreement, Executive shall be reimbursed by the Company
within sixty (60) days after delivery to the Company of statements for the costs
incurred by Executive in connection with the analysis, defense and prosecution
thereof, including reasonable attorneys’ fees and expenses; provided, however,
that Executive shall reimburse the Company for all such costs if it is
determined by a non-appealable final decision of a court of law that Executive
shall have acted in bad faith with the intent to cause material damage to the
Company in connection with any such claim, litigation or proceeding.
 
5.3           The Company, shall to the fullest extent permitted by law,
indemnify Executive for any liability, damages, losses, costs and expenses
arising out of alleged or actual claims made against Executive for any actions
or omissions as an officer and/or director of the Company or its subsidiary.  To
the extent that the Company obtains directors and officers insurance coverage
for any period in which Executive was an officer, director or consultant to the
Company, Executive shall be a named insured and shall be entitled to coverage
thereunder.
 
 
 

--------------------------------------------------------------------------------

 
5.4           The provisions of Article 4, Sections 5.2 and 5.3, and any
provisions relating to payments owed to Executive after termination of
employment shall survive termination of this Agreement for any reason.
 
5.5           This Agreement sets forth the entire agreement of the parties
relating to the employment of Executive and is intended to supersede all prior
negotiations, understandings and agreements.  No provisions of this Agreement
may be waived or changed except by writing by the party against whom such waiver
or change is sought to be enforced.  The failure of any party to require
performance of any provision hereof or thereof shall in no manner affect the
right at a later time to enforce such provision.
 
5.6           All questions with respect to the construction of this Agreement,
and the rights and obligations of the parties hereunder, shall be determined in
accordance with the law of the State of California applicable to agreements made
and to be performed entirely in the State of California.  Any disputes, claims
or causes of action by one party against the other arising out of, in related to
or concerning this Agreement shall be commenced and maintained in any state or
federal court located in Los Angeles County of the State of California, and
Executive hereby submits to the jurisdiction and venue of any such court.
 
5.7           This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of the Company.  This Agreement shall not be
assignable by Executive, but shall inure to the benefit of and be binding upon
Executive’s heirs and legal representatives.


5.8           It is the desire and intent of the parties that the terms,
provisions, covenants and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law.  If any such term,
provision, covenant or remedy of this Agreement or the application thereof to
any person or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant or remedy
shall be construed in a manner so as to permit its enforceability under the
applicable law, to the fullest extent permitted by law.  In any case, the
remaining provisions of the Agreement and the application thereof to any person
or circumstance other than those to which they have been held invalid or
unenforceable, shall remain valid and in full force and effect.
 
[Remainder of Page Intentionally Blank]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
 
“COMPANY”
 
“EXECUTIVE”
     
SKYSTAR BIO-PHARMACEUTICAL
COMPANY
 
/s/ Weibing Lu                                          
By: Weibing Lu
Its: Chief Executive Officer
 
Address:
Room 10601, Jiezuo Plaza
No. 4, Fenghui Road South
Gaoxin District, Xian Province, PRC
Attn: Weibing Lu
 
Fax:
 
BING MEI
 
 
/s/ Bing Mei                                            
 
Address:
 
Fax:
     

 
 
 

--------------------------------------------------------------------------------

 